DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on June 17, 2020; October 20, 2021; and June 10, 2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication No. WO 2017/038040 A1 to Kondou et al. (hereinafter “Kondou”). Kondou was cited by applicant(s) in the IDS filed on June 17, 2020. 
In re claims 1, 4, and 6, Kondou discloses, see paragraphs [0088]-[0100], Table 1, Example 11, a dry film for optical waveguide cores comprising a dried a resin composition comprising: 
CELLOXIDE 2021P and 850S, each corresponding to a claimed liquid epoxy; 
VG3101 and 1006FS (corresponding to the claimed solid epoxy resin), wherein the coefficient of variation as calculated from the weighted average of the refractive index of the liquid epoxy resin and the refractive index of the solid epoxy resin is about 2.02% (2.10% or less). 

In re claim 2, in Example 11 of Kondou, the difference in the refractive index between VG3101 (corresponding to an epoxy resin having the highest refractive index) and CELLOXIDE 2021P (the epoxy resin having the lowest refractive index) is about 0.085.

In re claim 3, a difference between an average refractive index of the liquid epoxy resin and an average refractive index of the entire resin composition of Kondou is inherently 0.04 or less because Kondou discloses the same resin composition as claimed including the same epoxy resins used in applicant’s disclosure for the same purpose of obtaining an optical waveguide core. It is also noted that the refractive index disclosed for Example 11 is 1.584 which has a difference of less than 0.04 with respect to the refractive index (1.5859) of the 850S liquid epoxy resin used by Kondou. 

In re claim 5, in example 11 of Kondou, the ratio of the liquid epoxy resin is 25%.

In re claims 7 and 9, Kondou discloses, see paragraphs [0106]-[0113], table 3, that after a dry film is exposed and cured, an optical waveguide core is formed.

In re claims 8 and 10, Kondou discloses, see paragraphs [0076]-[0080], fig. 2A-2H, a photoelectric composite wiring board comprising an optical waveguide core as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Patent No. 8,532,442 to Kondou et al. (hereinafter “Kondou II”).
In re claim 1, Kondou II discloses a resin composition for optical waveguide cores, see columns 11-14, Table 1, Reference Example 1, the resin composition comprising: liquid epoxy resin (“EPICLON 850S”); and solid epoxy resin (“EPIKOTE 1006FS”), wherein a coefficient of variation calculated from a weighted average value of a refractive index of the liquid epoxy resin and a refractive index of the solid epoxy resin is inherently 2.10% or less because the composition of Kondou II is the same as that of the claim. Furthermore, the epoxy resins used in Reference Example 1 of Kondou II are the same epoxy resins used in applicant’s disclosure for the same purpose of obtaining an optical waveguide core. 
Alternatively, it would have been obvious to adjust the relative amounts of liquid and solid epoxy resins used by Kondou II to obtain the claimed coefficient of variation for the purpose of optimizing a heat resistance and/or flex resistance of the resin composition. (Kondou II, col. 4, lines 44-51: “The content of the liquid epoxy compound (A1) is preferably in a range of from 5 to 40 mass %, and more preferably from 5 to 30 mass %, of the overall resin components in the epoxy resin composition. If this content is too high, the glass transition temperature Tg will decrease excessively, as a result of which the heat resistance will tend to become inadequate. On the other hand, if this content is too low, the flex resistance enhancing effect will tend to be inadequate”).  Therefore, it would have alternatively been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Kondou II. 

In re claim 2, in Reference Example I of Kondou II, the difference in the refractive index between EPIKOTE 1006FS (corresponding to an epoxy resin having the highest refractive index) and EPICLON 850S (the epoxy resin having the lowest refractive index) is about 0.0089.

In re claim 3, a difference between an average refractive index of the liquid epoxy resin and an average refractive index of the entire resin composition of Kondou II is inherently 0.04 or less because Kondou II discloses the same resin composition as claimed including the same epoxy resins used in applicant’s disclosure for the same purpose of obtaining an optical waveguide core. It is also noted that the refractive index disclosed in Table 1 for Reference Example 1 is 1.582 which has a difference of less than 0.04 with respect to the refractive index (1.5859) of the EPICLON 850S liquid epoxy resin used by Kondou II. 
In re claim 4, the liquid epoxy resin in Reference Example I of Kondou II includes two or more kinds of epoxy resins.

In re claim 5, a ratio of the liquid epoxy resin (“EPICLON 850S”) to the entire resin composition is 26 mass % in Reference Example I of Kondou II.

In re claim 6, Kondou II further discloses a dry film for optical waveguide cores, the dry film comprising a dried product of the resin composition of Reference Example 1 (col. 10, lines 35-56) .

In re claims 7 and 9, Kondou II discloses, see col. 10, lines 35-56, that after a dry film is exposed and cured, an optical waveguide core is formed.

In re claims 8 and 10, Kondou II discloses, see col. 11, lines 36-43, a photoelectric composite wiring board comprising an optical waveguide core as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
August 10, 2022